(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por Cuanto, la parte apelada por moción de septiembre 24 último solicitó la desestimación del recurso interpuesto en este caso, por falta de diligencia en su tramitación, por ser frívolo y por resultar aca-démico ; y
Por Cuanto, notificada la parte apelante, se opuso por escrito y fijada la vista de la moción de desestimación para el 10 de noviembre en curso, ambas partes comparecieron por medio de sus respectivos abogados informando en pro de sus respectivas posiciones; y
Por cuanto, examinados los autos, de ellos resulta que tanto la transcripción como el alegato del apelante si bien se dilataron quizá más de lo debido, es lo cierto que se archivaron finalmente dentro de prórrogas concedidas por este tribunal, y en cuanto a la frivolidad de la apelación y a lo académico del recurso, no aparece claro que sea así:
Por tanto, no ha lugar a la desestimación solicitada.
El Juez Asociado Sr. Todd Jr. no intervino.